Citation Nr: 1135439	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  11-07 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to ionizing radiation.

2.  Entitlement to service connection for bilateral cataracts, to include as due to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel



INTRODUCTION


The Veteran had active military service from November 1945 to January 1947, August 1950 to March 1951, and July 1957 to July 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi denied service connection for prostate cancer and bilateral cataracts, to include as due to ionizing radiation.  Due the location of the Veteran's residence, jurisdiction of the appeal remains with the RO in St. Paul, Minnesota.  

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is needed for further evidentiary development for the Veteran's claims.  The Veteran contends that he was exposed to ionizing radiation during his last period of service in the Air Force when he repaired radar equipment.  See July 2009 statement.  He also contends that he was exposed during his second period of service when he was in the Navy when he traveled by train through Japan and stopped in either Hiroshima or Nagasaki.  See March 2011 statement.  He submitted a copy of a DD 215, which amended his DD 214 for his second period of service (August 1950-March 1951) to show that the he had one month and 20 days of foreign service, which is when he contends that he traveled through Japan.  

The Board observes that prostate cancer is a radiogenic disease.  See 38 C.F.R. § 3.311(b)(2).  Section 3.311(a) requires a radiation dose assessment where it is established that a radiogenic disease first became manifest after service, where it was not manifest to a compensable degree within any applicable presumptive period specified in either 38 C.F.R. § 3.307 or § 3.309, and where it is contended that the disease is a result of ionizing radiation in service.  In all claims other than those based upon participation in atmospheric nuclear testing or based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946, a request will be made for any available records concerning the veteran's exposure to radiation, and all such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii) (2010).

Here, the RO made the appropriate requests for available records concerning the Veteran's radiation exposure.  A memorandum from the Department of the Air Force dated in January 2011 shows that no internal or external radiation exposure data was found for the Veteran.  The memorandum also indicates that a request to the Air Force Safety Center (AFSC) indicated that no radiation dose was prepared for the Veteran since there was no evidence of duties that would have involved working directly with nuclear weapons systems or components.  However, after that request was made, the Veteran subsequently contended that he was exposed to ionizing radiation in Japan.  Therefore, in light of the Veteran's new contention, the Board finds that a remand is necessary for the RO to follow the development procedure for radiogenic diseases set forth in 38 C.F.R. § 3.311 and request a dose estimate from the Under Secretary for Health.  

Also, a statement from B.H., M.D. indicates that radiation exposure is among the causes of cataracts.  Section 3.311(b)(4) shows that diseases not included in the list of radiogenic diseases in the regulation shall developed in the same way that radiogenic diseases are developed if the claimant cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease.  See 38 C.F.R. § 3.311.  As Dr. B.H.'s statement indicates that cataracts might be a radiogenic disease, the Board finds that the development required for the Veteran's prostate cancer claim is also necessary for the Veteran's bilateral cataracts claim.  

If it is determined that the Veteran was exposed to ionizing radiation as a result of his claimed activities then, before its adjudication, the RO must refer the claim to the Under Secretary of Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  See 38 C.F.R. § 3.311(b)(1).  This regulation indicates that the Under Secretary for Benefits will make a determination as to whether it is at least as likely as not that any of the Veteran's claimed disability resulted from exposure to radiation in service.  38 C.F.R. § 3.311(c)(i).  If the dose estimate is zero, such a referral is not required.  See Wandel v. West, 11 Vet. App. 200, 205 (1998)

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Forward the claims file to the Under Secretary for Health for preparation of a dose estimate, to the extent feasible, based on available methodologies.  For purposes of preparing a radiation dose estimate, presume that the Veteran traveled on a train through Japan sometime between August 1950 and March 1951.

2.  If and only if it is determined that the Veteran was exposed to ionizing radiation as a result of his claimed activities then, before its adjudication, refer the claim to the Under Secretary of Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c). See 38 C.F.R. § 3.311(b)(1).

3.  Then, readjudicate the issues on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2010).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


